Citation Nr: 1045685	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-09 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder 
with right arm neuropathy.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from the rating decisions of 
the VA Regional Office in St. Petersburg, Florida that denied 
service connection for multiple disorders, including cervical 
spine disability with right arm neuropathy.

The Veteran was afforded a personal hearing in November 2009 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

Entitlement to service connection for bilateral hearing loss 
disability, and a bilateral shoulder disorder, which were 
previously on appeal, was decided by Board decision in March 
2010.  These matters are no longer for appellate consideration.  
The issue of entitlement to service connection for cervical spine 
disability with right arm neuropathy was remanded for further 
development and is once again before the Board for appellate 
disposition.


FINDING OF FACT

A cervical spine disorder with right arm neuropathy was not 
manifest during service and is not attributable to service, nor 
was arthritis or an organic disease of the nervous system 
manifested within one year of separation from service.


CONCLUSION OF LAW

A cervical spine disorder with right arm neuropathy was not 
incurred in or aggravated by service and arthritis or organic 
disease of the nervous system may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154(b), 5103, 5107 (West 2002 & Supp. 2010): 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has cervical spine disability with 
right arm neuropathy as the result of injury in service for which 
service connection should be granted.  He presented testimony in 
November 2009 to the effect that that while on an assault 
maneuvers, a shell landed very near him and that the subsequent 
explosion threw him into the air knocking him unconscious.  He 
stated that very soon thereafter, he was struck by another 
explosion that also rendered him unconscious.  The appellant 
related that the back-to-back explosions caused him to land on 
his back, and that he was placed on a hospital ship for treatment 
of his injuries.  He testified that while he did not experience 
any back or shoulder pain at that time, his arms would go numb 
soon after whenever wearing a pack.  The appellant stated that he 
sought treatment from chiropractors shortly after service, but 
that records of such treatment were not available.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by letter dated in April 2008 
that addressed the required notice elements.  The letter informed 
the appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  That letter also addressed the effective 
date elements of the claim. See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For these reasons, the Board may proceed to 
decide the appeal.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  Private medical records and VA outpatient data have 
been received and considered.  He was afforded VA examinations 
with clinical opinions in March 2007 and October 2008.  The 
appellant presented testimony before the undersigned Veterans Law 
Judge in November 2009 who identified and advised the Veteran of 
a potential evidentiary defect and a suggestion for a cure.  The 
Veterans Law Judge allowed that the case be left open for 60 days 
for the submission of additional evidence.  The actions of the 
Veterans Law Judge supplement VCAA and comply with 38 C.F.R. 
§ 3.103 (2010).  The case was remanded for further development by 
Board decision in March 2010 whereupon the appellant was afforded 
another VA examination , to include a clinical opinion.  The 
appellant's assertions and the whole of the record have been 
carefully considered.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to be 
secured for a fair adjudication of the claim that has not been 
obtained.  

The Board thus finds that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of this claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to 
service connection for a cervical spine disorder with right arm 
neuropathy is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946 
and arthritis or organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the case of any Veteran who engaged in combat with the enemy 
in active service during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the Veteran.  
Service-connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary. 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2010).

Factual Background

The Veteran's service treatment records reflect that he sustained 
shell fragment wounds to the right knee in the line of duty in 
July 1967 for which he underwent surgery and received follow-up 
care.  No cervical spine or back complaints were recorded.  On 
examination in March 1969 for discharge from active duty, the 
spine, upper extremities and neurologic status were evaluated as 
normal.  

Post service, the appellant filed a claim for right knee 
disability in April 1970.  He underwent a VA general medical 
examination in June 1970.  No complaints referable to the neck or 
right arm are recorded.  No complaints or findings regarding the 
neck or right arm were noted on examination of the 
musculoskeletal system.  In the diagnosis section, it was 
reported that the general medical examination was noncontributory 
except for a shell fragment wound scar of the right knee.

The Veteran was afforded a VA examination in March 2007 during 
which he reported that he was hospitalized for shoulder pain 
during service and had had episodic pain in both shoulders since 
1970.  He claimed to have been seen by a chiropractor 
periodically after service for neck and shoulder problems.  He 
stated that he had stopped seeing the chiropractor two years 
before, had first been seen by a physician four years before, and 
had ultimately had magnetic resonance imaging (MRI) in 2006 that 
revealed multilevel disc herniations.  The Veteran reported 
difficulty with grip strength of the right hand, and attributed 
this to cervical spine disc herniations.  Following examination, 
the examiner opined that the Veteran's bilateral shoulder 
condition and neuropathy of the right arm were not secondary to 
events that occurred during service.  Rather, it was concluded 
that neuropathy was secondary to herniated cervical discs.  

The Veteran amended his claim in December 2007 to entitlement to 
service connection for cervical spondylosis, cervical disc 
disease and radiculopathy.  

A November 2007 clinical statement from C. Paganini, M.D., was 
received in December 2007 with history that in June 1967, a 
mortar shell exploded and blew the Veteran into the air, causing 
him to flip and land on his neck and back.  It was reported that 
the appellant had had recurrent pain in the neck since that time, 
requiring chiropractic treatment, physical therapy and 
injections.  It was noted that MRI demonstrated significant 
degenerative and disc disease.  The examiner added that after 
reviewing the service medical records, VA and other treatment 
records and upon examination of the Veteran, it was her 
considered professional opinion that the diagnoses were cervical 
spondylosis, cervical disc disease, and radiculopathy, etc.  She 
opined that these disorders were more likely than not a result of 
the Veteran's military service.

Received in June 2008 were the results of MRI studies of the 
cervical spine obtained in May 2008 that were interpreted as 
showing disc protrusions at the C3-C7 levels.  

The Veteran was afforded a VA joints examination in October 2008.  
It was noted that the claims folder was reviewed.  He provided 
history to the effect that while in service, he was 'blown up in 
the air' and 'landed on my back and head in 1968.'  He was also 
reported to have stated that 'I always carried heavy [stuff], at 
least 80 pounds' while in service.   The Veteran related that he 
had seen a chiropractor from 1970 through the 1990s for 
progressive pain in his neck and low back, and indicated that he 
had had right hand numbness since 2002.  A comprehensive 
orthopedic and neurological evaluation, and diagnostic studies 
were performed.  Prior MRI results were reviewed.  Following 
examination, pertinent diagnoses of cervical spine degenerative 
disc disease with mild spondylitic changes, and radiculopathy, 
right, C5-C6 were rendered.  The examiner opined that the 
Veteran's cervical degenerative disc disease and cervical 
spondylosis were less likely than not a result of the claimed 
injury during active duty.  It was noted that there were no 
military medical records indicating that he had any neck or 
neurologic complaints or abnormalities during service.  The 
examiner stated that degenerative disc disease and cervical 
spondylosis were often a result of osteoarthritis or bone spurs 
that formed because of ageing which gradually worsened.  It was 
added that when spondylosis or spine osteoarthritis occurred, 
cervical radiculopathy with pain, tingling, numbness and muscle 
weakness might result.  The examiner further stated that there is 
no documented evidence to support that the Veteran had 
degenerative disc disease or spondylosis of the cervical spine 
during his active service more than three decades before, and 
that "Therefore, cervical degenerative disc disease with mild 
spondylitic changes and radiculopathy can be the age-related wear 
and tear in the spine."  

A medical statement dated in November 2009 was received from J. 
Kleinbart, M.D., relating that the Veteran sustained an injury to 
his neck while in Vietnam in 1967.  The circumstances of the 
injury as reported previously were recited.  It was noted that 
since that time, the appellant had suffered neck pain that had 
worsened over the years, and that throughout that time to the 
present, he had required medical treatment from orthopedists, 
physical therapists, epidural injections and chiropractic care.  
The examiner stated that the appellant had had no other injury, 
trauma, medical illness, overuse injury or strain that would 
explain his symptoms and the MRI findings.  She opined that the 
historical events and the timeframe clearly suggested that the 
Veteran's disc disease was a result of his war injury.

Pursuant to the Board's March 2010 remand, it was requested that 
the examiner who examined the Veteran in 2008 review the record 
once more with the stipulation that it be assumed that the 
appellant sustained cervical trauma during active duty, and 
provide an opinion based on that assumption.  In the ensuing July 
2010 VA examination report, the examiner noted that the medical 
opinion that would be provided was based on extensive review of 
available military medical records, the claims folder, treatment 
records, previous compensation and pension examinations and 
review of the medical literature and research.  Detailed clinical 
history from the record was recited interwoven with and 
referencing recognized medical authority that was delineated.  
The examiner presented a comprehensive overview and discussion of 
the etiology and onset of degenerative disc disease and it 
pathology process.  Among other things, it was noted that 
herniated nucleus pulposus resulted from repetitive cervical 
stress and rarely from a single traumatic incident.  It was also 
found that degenerative joint disease was a part of natural 
aging, but was also a consequence of poor nutrition, 
atherosclerosis, job-related activities and genetics.  The 
examiner stated that cervical radiculopathy resulted from nerve 
root compression secondary to herniated disc material, and 
stenosis, etc., and that certain occupational activities 
predisposed patients to cervical radiculopathy.  Following a 
synthesis of the relevant data, the examiner stated that "Based 
on an assumption of some kind of in-service cervical trauma that 
this Veteran [ ] suffered, which [ ] left NO residuals as well 
documented in his SMRs [service medical records] and military 
discharge exam...this Veteran's current cervical 
disorder/disability with radiculopathy is less likely as not 
incurred in service, but is more likely related to the aging 
process."

Legal Analysis

The Veteran asserts that the cervical spine disorder for which he 
is seeks service connection was incurred in combat.  His DD-214 
records that among other decorations, he was awarded the Purple 
Heart Medal that denotes combat service.  As such, his reported 
history of combat trauma is consistent with the nature and 
circumstances of his service.  Accordingly, the Board finds that 
the provisions of 38 U.S.C.A. § 1154(b) are applicable.  However, 
section 1154(b) does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service connected. 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it 
aids a combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. Id.  It 
does not in and of itself enable a grant of service connection.  
There must also be evidence of an relationship between the 
disability and service.  After reviewing the evidence pertaining 
to the claim in its entirety, the Board concludes that service 
connection for a cervical spine disorder with neuropathy is not 
warranted for reasons outlined below.

The Veteran asserts that he injured his neck in service, had 
continuous problems in this regard, and has now has chronic 
residuals as a result thereof which include degenerative disc 
disease with neuropathy of the right arm.  The Board notes that 
we accept that there combat-related trauma.  However, the 
appellant reports that in addition to the trauma, there was 
continuity of symptoms.  The Board observes, however, that the 
service treatment records contain nothing in support of this 
assertion.  This is particularly perplexing in view of the fact 
that the appellant relates that the injury occurred in July 1967, 
more than a year and a half before he was discharged from 
service.  When examined in March 1969 for separation from the 
active duty, the spine, upper extremities and neurologic status 
were evaluated as normal and no pertinent defects were noted.  
There is no documentation evidencing treatment for the neck 
immediately after discharge from active duty.  In this regard, 
the Board points to the June 1970 VA examination whereupon the 
appellant did not refer to any symptoms affecting the neck or 
right arm, and no abnormal cervical spine or right arm 
symptomatology was noted on musculoskeletal examination.  

The Board points out that the reliable evidence first indicates 
cervical spine complaints, including degenerative disc and joint 
disease, as reported, in 2006, approximately 37 years after 
separation from service.  The Board again notes that the spine, 
upper extremities and neurologic status were evaluated as normal 
at discharge from active duty.  In view of such, the Board finds 
that a cervical spine disorder with neuropathy did not have onset 
in service, and that the presumption of service connection for 
arthritis or an organic disease of the nervous system does not 
attach.  This is because any arthritis or degenerative changes or 
organic disease of the nervous system did not manifest within one 
year of separation from service.  There is no reliable evidence 
in the record to show other than that cervical spine disability 
with neuropathy was first clinically indicated many years after 
discharge from active duty.  In view of such, the Board thus 
finds that service connection for a cervical spine disorder with 
neuropathy is not warranted on a direct or presumptive basis. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

The Board recognizes that lay assertions may serve to establish a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay 
evidence must be considered when a Veteran seeks disability 
benefits.  A layman is competent to report that he or she notices 
symptoms as such come through one of the senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  In the instant case, cervical 
spine disability with right upper extremity weakness and/or 
numbness are capable of lay observation.  Thus, the Veteran's 
statements constitute competent evidence.  However, competence 
and credibility are different matters.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

In considering the lay and medical history as reported above, the 
Board notes that the amount of time that elapsed between military 
service and the first post-service evidence of complaint or 
treatment can be considered as evidence against the claim. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
further considering the credibility of such evidence, the Board 
observes that when applying for service connection for his knee 
in 1970, the Veteran did not seek service connection for his 
shoulders or upper extremity numbness, although he testified in 
November 2009 that he began to have neck and arm problems in 
1970.  He testified that he sought treatment for neck and arm 
trouble from chiropractors starting shortly after getting out of 
service, but that his chiropractor had gone out or business or 
that he could not find him, although he reported on VA 
examination in March 2007, that he had only stopped seeing the 
chiropractor four years before.  The Veteran stated on that 
occasion that it was not until 2006 that he had been shown to 
have cervical disc disease, despite the fact that he stated that 
he had been seeing a physician in the community for four years.  
He also related that he had a history of shoulder pain [diagnosed 
following that examination as cervical disc disease] since 1970, 
but on VA examination in June 1970, he did not refer to any neck 
or shoulder complaints.  On VA examination in October 2008, the 
appellant related that he started to have right hand numbness in 
2002.  His private physician, Dr. Kleinbart, stated in November 
2009 the appellant had suffered neck pain since service that had 
worsened over the years, and that throughout that time to the 
present, he had required medical treatment from orthopedists, 
physical therapists, epidural injections and chiropractic care, 
yet there is a complete of any confirmatory records in this 
regard.  The appellant indicated at his hearing in 2009 that he 
did not seek VA benefits for neck pain in 1970 because he was 
"headstrong" and yet the Board notes that he did seek 
compensation for his right knee at that time.  Despite his 
explanation, the Board finds that the Veteran's silence when 
otherwise affirmatively speaking constitutes negative evidence.  
We find it not credible that someone would claim a knee, but not 
mention an ongoing cervical spine problem or a radiculopathy-type 
condition that reportedly occurred at the same time as the knee.  
Therefore, given all of the inconsistencies in the record, the 
Veteran is found to be an unreliable historian.  There is no 
reliable post service showing of any continuity of reported neck 
symptomatology from injury in service.  Such factors compel a 
finding that the Veteran's assertions of continuity of 
symptomatology are not credible.  In this instance, the Board 
finds that the silent service records after combat, the normal 
evaluation at separation and on VA musculoskeletal examination in 
1970, the failure to mention the neck problem and radicular 
condition in 1970, the complete absence any evidence of cervical 
spine disease for so many years after service, and the 
conflicting statements in the record are far more probative than 
a remote statement of in-service onset and continuity.  In view 
of such, the Board finds that the Veteran has not been a reliable 
historian, and that his later accounts and testimony in this 
regard are self-serving, are inconsistent with prior statements 
and clinical evidence in the record, and are not credible.

The Board observes that in support of his claim, the Veteran has 
provided statements from two private physicians who relate 
current cervical spine disability, including degenerative 
changes, disc disease and radiculopathy/neuropathy to injury in 
service.  In November 2007, Dr. Paganini indicated that her 
opinion was formed after a review of the service medical, VA and 
other treatment records.  The Board points out, however, that 
those opinions must be counterbalanced by three opinions of VA 
physicians who reviewed the record, examined the Veteran and came 
to the opposite conclusion as to whether current cervical spine 
disability was related to active duty.  Greater weight may be 
given to one physician's opinion than another depending on 
factors such as the reasoning employed by the physicians and 
whether (and the extent to which) they reviewed prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  

In this instance, there are competing opinions as to whether a 
cervical spine disorder with right upper extremity radiculopathy 
is related to service.  However, it is the Board's responsibility 
to assess the credibility and weight to be given the evidence. 
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192- 93 (1992)). See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470- 471 (1993)(the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches.  The credibility and weight to be attached to medical 
opinions are within the province of the Board.).  

The Board observes that the Veteran's private physicians have 
linked current cervical spine disease and right upper extremity 
neuropathy to injury in service on the basis of the Veteran's 
history of continuity of symptoms that is not credible.  It is 
thus found that both Dr. Paganini's and Dr. Kleinbart's opinions 
in support of the claim are based on lay account that is not 
probative.  This is because it is premised on the appellant's own 
reported history of continuity of inservice symptoms after 
service that is not credible.  A medical opinion based on an 
inaccurate factual premise is not probative. Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  The opinion that is based on lay 
history does not become competent clinical evidence merely 
because the transcriber is a medical professional because the 
Veteran is not a credible historian. See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  A medical opinion based upon an incorrect 
history is equally inaccurate.  As such, Dr. Paganini's and Dr. 
Kleinbart's opinions are not reliable or persuasive.

Therefore, with consideration of the above, the Board finds that 
the VA medical examiners' opinions in 2007, 2008 and in July 2010 
have substantially more probative weight.  The Board observes 
that the most recent VA examiner's medical report provided a 
comprehensive presentation of the clinical picture, along with an 
informed analysis of the evidence backed by medical authority 
with a more reasoned articulation as to why there was no nexus 
between service and current cervical spine disability with upper 
extremity neuropathy.  Therefore, with consideration of the 
above, the Board finds that the VA examiners' opinions have more 
probative weight than those of the private physicians and the 
statements of the Veteran.  The Board may appropriately favor the 
opinion of one competent medical authority over another. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court 
has expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of another physician. See 
Guerrieri v. Brown, 4 Vet. App. at 471-73.  In sum, the weight to 
be accorded the evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity or 
source.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current cervical spine disorder with right arm neuropathy is 
related to service, or to any incident therein.  The Board thus 
finds that the preponderance of the evidence is against the claim 
and service connection for such is denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a cervical spine disorder with right arm 
neuropathy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


